Case 1:20-cv-10833-RGS Document 3 Filed 05/12/20 Page 1 of 2
         Case 1:20-cv-10833-RGS Document 3 Filed 05/12/20 Page 2 of 2



      Here, the court dismisses the action without prejudice because Viger

either impermissibly seeks to enforce state criminal statutes in a civil action

in this court, see Lozano v. Suffolk Superior Court, No. CV 14-13123-FDS,

2015 WL 5684071, at *3 (D. Mass. Sept. 28, 2015) (Saylor, J.) (dismissing

claim in part brought under Mass. Gen. Laws ch. 268 §13E), aff'd (Aug. 24,

2016), and/or seeks to have this court interfere with a criminal complaint

subsequently brought by Viger against these same parties, in which case this

court abstains from exercising jurisdiction under Younger v. Harris, 401

U.S. 37, 46 (1971).

      Accordingly, this action is hereby DISMISSED without prejudice. The

Clerk is directed to enter a separate order of dismissal of this action without

prejudice and close the case. Because it is unclear whether Viger intended to

file a civil action, a filing fee is not assessed.

                                        SO ORDERED.


                                        /s/ Richard G. Stearns
                                        UNITED STATES DISTRICT JUDGE




                                          2
